Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on November 07, 2018.
Claims 1-21 are currently pending and have been examined. 
Claims 1, 5, 6, 12, 13, 15, and 19 have been amended.
This action is made FINAL in response to the “Applicant Arguments/Remarks Made in an Amendment” received on November 19, 2021.
The examiner would like to note that this application is now being handled by examiner Divya A Patel.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020; September 14, 2020; and January 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on November 19, 2021; Applicant's “Applicant Arguments/Remarks Made in an Amendment” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the specification objection, applicant’s “Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. The objections of the specification have been withdrawn for the abstract and informality ‘b’, as listed on the non-final office action. Informality ‘a’ remains as no change has been made.
With respect to the claim objection of Claims 6 and 13, applicants “Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. The objection of Claims 6 and 13 have been withdrawn. The objection of Claim 20 remains as no change has been made.
With respect to the claim rejections of Claims 1, 5, 6, 12, 13, 15, and 19 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
Specification
The disclosure is objected to because of the following informality:
Paragraph 0045, Line 9: “mile” should read “miles”
Appropriate correction is required.
Claim Objections
Claim 20 objected to because of the following informality:
In claim 20, line 1: “further comprise” should read “further comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 6-11, 13-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaji (JP2008/143263) in view of Marden et al. (US2019/0061765), hereinafter Marden.
Regarding claim 1:
While Nishikaji discloses:
generating a first tunnel based on a width of a road lane for the ADV, wherein the first tunnel represents a passable lane for the ADV to travel through; (see at least [0027] and [0030])
generating one or more additional tunnels based on locations of the obstacles, wherein the one or more additional tunnels modify a width of the passable lane according to a level of invasiveness of the obstacles; (see at least [0042]-[0043]) 
including, in response to one of the plurality of obstacles blocking a middle portion of the passable lane, generating an additional tunnel to the left and an additional tunnel to the right of the middle portion, and selecting a new passable lane based on which of the left fork and the right fork have a larger width; (see at least [0033], [0038], [0042], and [0043])
generating a trajectory of the ADV based on the new passable lane, the first and the additional tunnels to control the ADV according to the trajectory to navigate around the obstacles without collision; (see at least [0033]-[0035] and Figure 3)
Nishikaji does not specifically state receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV capturing a plurality of obstacles near the ADV, however, Marden teaches:
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV capturing a plurality of obstacles near the ADV; (see at least [0025])
Marden into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the computer-implemented method as taught by Marden, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
Marden further teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations; (see at least [0006] and [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marden into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the storage medium as taught by Marden, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
claim 8, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 8 is also rejected over the same rationale as claim 8 and the additional addressed limitation(s).
Regarding claim 15:
Marden further teaches:
A data processing system; (see at least [0006])
A processor; (see at least [0006])
a memory coupled to the processor to store instructions; (see at least [0087])
which when executed by the processor, cause the processor to perform operations; (see at least [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marden into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the data processing system as taught by Marden, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 15, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above claim 15 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
Nishikaji discloses:
further comprising evaluating a width of the passable lane according to the level of invasiveness of the obstacles near the obstacles to determine if the ADV can pass through a width of the passable lane; (see at least [0033] and Figure 3A)
wherein the trajectory is generated based on the evaluation; (see at least [0033], [0034], and Figure 3A)
Regarding claims 9 and 16:
With respect to claim(s) 9 and 16, all limitations have been analyzed in view of claim(s) 2 and it has been determined that claim(s) 9 and 16 do/does not teach or define any other new limitations beyond those recited in claim(s) 2 therefore, claim(s) 9 and 16 is/are also rejected over the same rationale as claim(s) 2.
Regarding claim 3:
Nishikaji discloses:
wherein if an additional tunnel blocks a left portion of the passable lane near the left boundary, the width of the passable lane is modified to shrink at the left boundary; (see at least [0031], [0032], and Figure 3A)
Regarding claims 10 and 17:
With respect to claim(s) 10 and 17, all limitations have been analyzed in view of claim(s) 3 and it has been determined that claim(s) 10 and 17 do/does not teach or define any other new limitations beyond those recited in claim(s) 3 therefore, claim(s) 10 and 17 is/are also rejected over the same rationale as claim(s) 3.
Regarding claim 4:
Nishikaji discloses:
wherein if an additional tunnel blocks a right portion of the passable lane near the right boundary, the width of the passable lane width is modified to shrink at the right boundary; (see at least [0037], [0038], and Figure 4A)
Regarding claims 11 and 18:
With respect to claim(s) 11 and 18, all limitations have been analyzed in view of claim(s) 4 and it has been determined that claim(s) 11 and 18 do/does not teach or define any other new limitations beyond those recited in claim(s) 4 therefore, claim(s) 11 and 18 is/are also rejected over the same rationale as claim(s) 4.
Regarding claim 6:
Marden further teaches:
wherein the trajectory is determined by evaluating a plurality of sample points within the new passable lane; (see at least [0025] and [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marden into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the computer-implemented method as taught by Marden, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
claim 13, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 6 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in claim 6 apart from the above excluded limitation(s), therefore, claim 13 is also rejected over the same rationale as claim 6 and the additional addressed limitation(s).
Regarding claim 7:
Nishikaji discloses:
wherein if a width of the passable lane is less than a width of the vehicle, the passable lane ends; (see at least [0043], [0044] and Figure 4B)
Regarding claim 14 and 21:
Nishikaji discloses:
With respect to the remainder of claim 14, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 7 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in claim 7 apart from the above excluded limitation(s), therefore, claim 14 is also rejected over the same rationale as claim 7 and the additional addressed limitation(s).
Claim(s) 5, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaji (JP2008/143263) in view of Marden et al. (US2019/0061765), hereinafter Marden, and in further view of Nishira et al. (JP2011/186878), hereinafter Nishira.
Regarding claim 5:
Nishira teaches:
wherein the additional tunnel to the left and the additional tunnel to the right are superimposed on the first tunnel; (see at least [0117] and [0118])
Nishira into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the tunneling method as taught by Nishira, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim(s) 12 and 19:
With respect to claim(s) 12 and 19, all limitations have been analyzed in view of claim(s) 5 and it has been determined that claim(s) 12 and 19 do/does not teach or define any other new limitations beyond those recited in claim(s) 5 therefore, claim(s) 12 and 19 is/are also rejected over the same rationale as claim(s) 5.
Regarding claim 20:
Nishira further teaches:
selecting a new passable lane based on a width of the left fork and a width of the right fork, whichever is larger; (see at least [0025], [0079], and Figure 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nishira into the invention of Nishikaji to not only include the obstacle avoidance function as Nishikaji discloses but also include the route planning method as taught by Nishira, with a motivation of creating a more robust system that creates a safer and more integrated system. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669       

/JESS WHITTINGTON/               Examiner, Art Unit 3669